CRONE, Judge,
dissenting.
I respectfully dissent. I agree with the majority that Guardianship of B.H. requires the presentation of clear and convincing evidence that a child's interests are best served by placement with a person other than the natural parent and the entry of detailed and specific findings to support the initial removal of the child from the natural parent. Given the strong presumption that a child's interests are best served by placement with his or her natural parent, the additional burden of entering detailed and specific findings is warranted to ensure an intelligent review of such an extraordinary remedy.
I do not agree, however, that we should expand the special findings requirement to subsequent guardianship proceedings. Once the threshold for establishing a guardianship has been met, I believe that it is overly burdensome to require special findings upon the denial of every petition for modification or termination. Guardian-ships often spawn many relatively merit-less petitions, which I believe should be dealt with as efficiently and expeditiously as possible. Granted, the issues raised in these petitions are the same as those raised in the original proceeding, but because the substantial evidentiary hurdle for removal has already been overcome, I believe that such petitions should be treated the same as other petitions to modify custody. If a parent wants the trial court to make special findings, he or she may request them in writing pursuant to Trial Rule 52(A). Because I do not believe that it is necessary to expand our supreme court's holding in Guardianship of B.H. to subsequent guardianship proceedings, and because I believe that the record supports the trial court's ultimate determination, I would affirm the trial court's order.